Citation Nr: 1630856	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-06 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a 30 percent rating for chronic cervical strain with degenerative joint disease (cervical spine disability) from October 9, 2007 to February 9, 2009.

2.  Entitlement to a 30 percent rating for recurrent dislocation with acromioclavicular joint degenerative joint disease, left shoulder (left shoulder disability) from October 9, 2007 to February 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has recharacterized the left shoulder disability claim to better reflect the Veteran's current diagnoses.

The issues of entitlement to 30 percent ratings may be phrased in various manners.  The issues may be phrased as entitlement to an earlier effective date for a 30 percent rating for cervical spine disability and left shoulder disability.  The issues may also be phrased as entitlement to 30 percent ratings for cervical spine disability and left shoulder disability from October 9, 2007 to February 9, 2009.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to 30 percent ratings for cervical spine disability and left shoulder disability from October 9, 2007 to February 9, 2009 because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the percent rating from February 9, 2009.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016, and a copy of the hearing transcript is of record.

The issue of entitlement to a separate rating for radiculopathy of the upper extremities to include as secondary to service-connected chronic cervical strain with degenerative joint disease has been raised by the record (see, e.g., February 2009 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  From October 9, 2007 to February 9, 2009, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's chronic cervical strain with degenerative joint disease more nearly approximate flexion of the cervical spine 15 degrees or less, but there is no evidence of ankylosis or incapacitating episodes of more than one to two weeks.

2.  From October 9, 2007 to February 9, 2009, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's recurrent dislocation, left shoulder more nearly approximates abduction limited to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for chronic cervical strain with degenerative joint disease have been met from October 9, 2007 to February 9, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237-5242 (2015).

2.  The criteria for the assignment of a 30 percent rating, but no more for recurrent dislocation, left shoulder have been met from October 9, 2007 to February 9, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5203-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in December 2007, prior to the initial March 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's claimed disabilities were medically evaluated in February 2008 and February 2009.  The examination reports have been reviewed and are found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2016.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law & Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2015) if supported by objective medical evidence.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claims for increased ratings were received on October 9, 2007, the period for consideration will include evidence one year prior to the receipt of claims.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Chronic Cervical Strain with Degenerative Joint Disease

During the relevant appeal period, the Veteran's cervical spine disability has been evaluated as 30 percent disabling since February 9, 2009, 20 percent disabling from October 9, 2007 to February 8, 2009, and 10 percent disabling prior to October 9, 2007.  As previously discussed above, the Veteran seeks a 30 percent rating prior to February 9, 2009.  Specifically, he maintains that his disability has been as severe as evaluated on February 2009 evaluation well before he submitted his October 2007 claim for increased evaluation.  See, e.g., May 2016 Board Hearing Transcript.

The RO has assigned ratings pursuant to Diagnostic Code (DC) 5237.  Under the General Formula for Diseases and Injuries of the Spine (General Rating Formula), a cervical spine disability is evaluated as follows: 

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion (ROM) of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined ROM of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees. (3)  In exceptional cases, an examiner may state that, because of age, ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Turning to the relevant evidence of record, VA treatment records dated October 2006 to February 2009 indicate complaints of worsening neck pain, often rated as a 9 or 10 out of 10.  A November 2007 VA chronic pain consultation indicated that the Veteran had some degree of cervicalgia with radiation to mid back as well as posterior scalp, increased with reading and certain movements, as well as occasional radiation to medial upper extremities to fifth digit.  He also complained of numbness left upper extremity.  Physical examination revealed reduced flexion greater than extension.  There was tenderness over cervical spine.  There was no muscle spasm.  Motor and sensory examination of the upper extremities was intact.  Deep tendon reflexes were hard to elicit bilaterally.  An MRI showed slight reversal of the normal cervical lordotic curve of the cervical spine.  There was no evidence of herniation, spinal stenosis, or nerve root impingement.

During an October 2008 physical examination, the neck had limited ROM in all directions, "aggravating pain," and possible spasm.  During November 2008 physical therapy, the Veteran reported sleep impairment secondary to neck pain.  Cervical ROM testing showed minimal extension, and the Veteran was unable to keep his eyes open and reported increased pain.  Flexion was worse than extension.  The Veteran reported that he could not read unless he held a book or magazine up in front of his eyes.  Right rotation was limited to 30 degrees.  Left rotation was limited to less than 5 degrees.  In December 2008, an outpatient treatment record noted tenderness, weakness, and diminished rotation of the neck.  Cervical spine pain was elicited by right-sided rotation throughout ROM.  The examiner assessed neck sprain.   An MRI showed mild multi-level degenerative disc disease most pronounced at the C4-C5 and C6-C7 levels.  There was no spinal canal or neuroforaminal stenosis at any level.  A January 2009 EMG study showed chronic right C7 and left C6 radiculopathy.

The Veteran was afforded a VA examination in February 2008.  He complained of generalized, constant pain over the posterior aspect of the neck, 9 out of 10 in severity, as well as stiffness and locking.  He reported limitation of ROM due to pain with neck rotation or neck flexion.  Driving, sustained neck flexion, and doing anything that required bending or prolonged standing aggravated the neck pain.   He denied significant flare-ups beyond baseline level of chronic pain.  The Veteran reported that his neck disability limited his ability to do activities in his job that required lifting, sustained neck flexion or neck rotation.  He also could not flex his neck to read.  He reported that his pain radiated down the left posterior arm to the left fifth finger.  He denied incapacitating episodes. 

On physical examination, gait was normal.  A mild loss of lordotic curve was noted.  There was no tenderness to palpation over the paraspinal muscles in the cervical region.  ROM testing revealed flexion to 20 degrees, extension to 25 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 20 degrees bilaterally.  Three repetitions resulted in no additional loss of ROM.   X-ray showed mild cervical spine degenerative joint disease (DJD).

In his April 2008 notice of disagreement and November 2008 formal appeal, the Veteran asserted that the February 2008 VA examination was inadequate because the VA examiner did not conduct a thorough examination.

Consequently, the Veteran was afforded an additional VA examination in February 2009, from which the increased 30 percent rating is based.  The Veteran reported having a cervical epidural injection earlier that month, but had not yet felt any relief of the neck pain.  He reported constant throbbing pain from his neck down to the middle of his back between his shoulder blades.  He rated it as a 10 out of 10 accompanied by weakness, fatigue, stiffness, and lack of endurance.  Precipitating factors included driving and any sudden movement.  He reported increased pain first thing in the morning, at which time he put on a cervical collar which he wore for most of the morning.  He was able to take it off for several hours and then puts it on again in the evening.  Medications lowered the pain to an 8 or 9 level.  He also treated his neck with physical therapy.  He had severe flares where he has pain with taking a breath.  During flares he was unable to do any activities.  At the time of examination he was on disability for this condition.  He had difficulty driving and was unable to do household chores.  He has difficulty getting out of bed and needed to have his neck massaged by his wife.  He also reported difficulty reading in that he had to hold a book up at eye level because of his increased difficulty looking down.  He also had trouble with writing and his wife accompanied by his wife to do any necessary writing.  He stated that the pain radiated down the sides of his neck and into the arms.  There was numbness into the fourth and fifth fingers bilaterally and the pain radiated into his hand and he had severe headaches.  He reported a two-week period of doctor-prescribed bedrest within the previous 12 months.

On physical examination, the Veteran was wearing a cervical collar.  Examination of the cervical spine showed mild loss of lordotic curve.  There was tenderness to palpation over the paraspinal musculature and point tenderness over the spinous processes.  Spasm was noted in the trapezius muscles bilaterally.  ROM testing showed forward flexion and extension to 5 degrees with pain.  He was unable to lateral flex to the right or left.  Right lateral rotation was limited to 5 degrees, and left lateral rotation was limited to 7 degrees.  The Veteran was unable to do repetitive ROM.  On neurologic examination, reflexive left upper extremity was 1+ and right upper extremity was 2+.  There was decreased perception to monofilament on the right fourth and fifth finger and up the back of the arm and down the shoulder.  The left side, the fourth and fifth fingers were numb to monofilament testing with decreased perception.  

Upon review of medical records, the examiner noted that an EMG showed chronic right C7 and left C6 radiculopathy.  MRI of the cervical spine noted degenerative disc disease at C4-C5, C5-C6, well-preserved, C6-C7, mild broad-based posterior disc osteophyte, which partially effaces the ventral thecal sac C7-T1 mild broad-based posterior disc osteophyte complex with no spinal canal or neuroforaminal stenosis.

After a careful review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disability more nearly equates with the criteria for an increased rating of 30 percent from the October 9, 2007 date of claim to February 9, 2009 to the extent that its severity did not significantly change during the course of his appeal.  During the appeal period, the medical treatment records and VA examination reports, coupled with the Veteran's reports of inability to move his neck in certain directions, demonstrates a significant limitation of range of motion of the cervical spine.  In particular, the November 2008 VA treatment record noted "minimal extension and flexion worse than extension."  The February 2009 examination report showed the most limitation of motion with flexion being limited to 5 degrees with pain.  Although the February 2008 VA examination report showed limitation to 20 degrees, the examiner did not note the degree at which pain began.  As the Veteran has consistently reported severe cervical spine symptoms since the date of his claim for increased rating, the Board finds that a 30 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 206-207 (1995).

However, a disability rating higher than 30 percent is not currently warranted under the General Rating Formula, as there is entirely no evidence reflecting that his entire cervical spine is ankylosed.  Likewise, a rating higher than 30 percent is not warranted under the IVDS formula.  The Veteran does not assert and the medical evidence does not show that he experienced at least four weeks, but less than six weeks, of incapacitating episodes of DJD/IVDS during the past 12 months.

IV.  Recurrent Dislocation, Left Shoulder

The Veteran contends that he is entitled to a 30 percent rating for his left shoulder disability prior to February 9, 2009.  That disability has been assigned a 20 percent rating under DCs 5203-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5203 provides for a maximum 20 percent rating for dislocation of the clavicle or scapula.  DC 5201 provides ratings based on limitation of motion of the arm.  Because the evidence shows the Veteran to be right-hand dominant, and the left upper extremity is at issue, the criteria for the minor (non-dominant) extremity will be used.  Under DC 5201, a 20 percent rating is assigned when the ROM of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when ROM of the non-dominant arm is limited to 25 degrees from the side.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Turning to the relevant evidence of record, VA treatment records dated October 2006 to February 2009 indicate complaints of worsening left shoulder pain.  In November 2007, physical examination of the left upper extremity showed reduced flexion greater than extension.  During an October 2008 physical examination, shoulder abduction was limited to 60 degrees.  During November 2008 physical therapy, left upper extremity ROM testing demonstrated only elbow flexion, using left hand to forward flex shoulder.  Rotation was very painful.  ROM of left shoulder was extremely guarded, resistant, and less than 30 degrees in any plane.  In December 2008, an outpatient treatment record noted shoulders showed muscle spasm and weakness.  An MRI noted degenerative changes of the AC (acromioclavicular) joint with a moderate downward angulation suggesting possible early impingement.  A January 2009 treatment record showed left shoulder abduction and forward flexion limited to 90 degrees.

On February 2008 VA examination,  the Veteran reported he is right handed.  The Veteran reported a history of 12 shoulder dislocations.  He denied any surgical treatment.  He had multiple courses of physical therapy with equivocal symptom relief.  He described his pain as intermittently deep inside the left shoulder, 10/10 in severity, associated with weakness and locking.  The pain was provoked by forward flexion or abduction, as well as lying on the left shoulder.  He complained of persistent instability of the left shoulder and he limited forward flexion to 90 degrees, otherwise his shoulder would become dislocated.   The Veteran took oral analgesics for the left shoulder condition.  He did not use any assistive devices.  An x-ray showed left AC DJD.  He had daily flare-ups lasting half the day.  The left shoulder condition limited him from lifting anything up over his head, climbing, household chores, playing sports, and picking up his children.

On physical examination, ROM testing showed abduction to 75 degrees, forward flexion to 90 degrees, extension to 30 degrees, internal rotation to 90 degrees, and external rotation left thumb to L3.  Three repetitions resulted in no additional loss of ROM.   Positive sulcus on left.  The examiner deferred the apprehension test due to Veteran's report of recurrent dislocations with abduction at work exceeding 90 degrees.  X-rays showed left shoulder AC joint DJD.

On February 2009 VA examination, the Veteran reported a history of 12 shoulder dislocations, constant daily pain rated as a 9 or 10 out of 10.  At the time of examination the Veteran reported pain at an 8 out of 10.  It was accompanied by weakness, swelling, numbness, instability, fatigue, and lack of endurance.  He stated that he severely limited the use of his shoulder in order to prevent dislocation and therefore over time has learned what to avoid and now does not use his shoulder for any activities.  He stated that the pain was precipitated with any touch to the shoulder and he alleviated the pain by keeping it mobilized.  He also took Motrin, Vicodin, Baclofen, and Valium.  X-rays showed DJD of the AC joint.  He had daily severe flares lasting 3 to 4 hours during which he was unable to do anything.  During a flare, he had an increased feeling that his shoulder would dislocate.  He denied surgery.  He went on disability in December due to shoulder pain.

On physical examination, the Veteran presented with a sling on his left arm.  There was tenderness to palpation over the anterior, superior, and posterior left shoulder; there was no swelling, heat, or effusion.  ROM testing showed forward flexion to 45 degrees and abduction to 25 degrees.  He was unable to move his arm into an external or internal rotation position.  Repetitions were not done due to weakness and severe pain with any movement of the shoulder.  Muscle strength in the left upper extremity was 0 out of 5.

After review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left shoulder disability more nearly equates with the criteria for an increased rating of 30 percent from the October 9, 2007 date of claim to February 9, 2009 to the extent that its severity did not significantly change during the course of his appeal.  During the appeal period, the medical treatment records and VA examination reports, coupled with the Veteran's reports of severe pain, weakness, locking, swelling, instability, and daily flare-ups, demonstrates a significant limitation of range of motion of the left shoulder.  Specifically, the limitation of abduction to 25 degrees as noted on February 2009 VA examination is similar to the limitation of abduction to 30 degrees noted in the November 2008 VA treatment record.  Although the February 2008 VA examination report showed limitation of abduction to 90 degrees, the examiner did not note the degree at which pain began.  As the Veteran has consistently reported severe left shoulder symptoms since the date of his claim for increased rating, the Board finds that a 30 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 206-207.

Here, the Board has assigned the highest rating possible for limitation of motion of the Veteran's left shoulder for the period from October 9, 2007 to February 9, 2009.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, additional compensation for functional loss is not appropriate.

The Board has also considered whether a higher rating under DC 5202 is warranted.  A higher rating under that diagnostic code requires fibrous union, loss of union, or loss of head of the humerus, and those symptoms have not been shown or more nearly approximated by the evidence of record. 

V.  Additional Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, entitlement to a TDIU has been granted from February 2009.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from February 2009, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating from February 2009 based on the collective impact of multiple disabilities is therefore not warranted.

As to the time period prior to February 2009, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the discussion above reflects that the symptoms related to the Veteran's cervical spine and shoulder disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities, including pain and reduced motion and mobility have been fully considered and are contemplated in the applicable rating schedules.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted for either disability.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that this decision grants the full benefit sought by the Veteran.  He and his representative indicated during the Board hearing that they wanted the 30 percent rating to be effective the October 9, 2007 date of claim.  The Board's decision has granted this benefit.

ORDER

A 30 percent rating for chronic cervical strain with degenerative joint disease from October 9, 2007 to February 9, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

A 30 percent rating for recurrent dislocation, left shoulder from October 9, 2007 to February 9, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


